DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blender (US 2006/0087730 A1 – hereinafter Blender).
Regarding claim 1, Blender discloses a medical light source device comprising: a plurality of light sources including a first light source, a second light source, and a third light source (Fig. 7; [0029] – a light source device for a microscope comprising three light sources including a first light source, i.e. the light source in between the second and the third light sources which are on the sides); a first mirror to direct light emitted by the second light source to an end of a light guide (Fig. 7; [0030] – one of the mirrors 25 to direct light emitted by one of the side light sources to an end of a light guide that guides light through the illumination arm 4 as shown in Fig. 1); and a second mirror that is movable and, when inserted into an optical path of the first light source, directs light emitted by the third light source to the end of the light guide (Fig. 7; [0030] – one of the mirrors 25, when inserted into the optical path of the first light source by moving of the displaceable platform 26 upward or downward, to direct light emitted by the other one of the side light sources to an end of a light guide that guides light through the illumination arm 4 as shown in Fig. 1).
Regarding claim 5, Blender also discloses the first mirror is movable in and out of an optical path of the first light source ([0030]; Fig. 7 - by moving the displaceable platform 26 upward or downward).
Regarding claim 7, Blender also discloses the second mirror rotatable around a rotation axis to be inserted into and removed from the optical path of the third light source (Fig. 3; Fig. 4; [0025]-[0026]).
Regarding claim 8, Blender also discloses the second light source and the third light source face each other (Fig. 1; Fig. 7 – the two light sources on the sides face each other).
Regarding claim 9, Blender also discloses on condition that the first light source emits light, the second mirror is removed from the optical path of the first light source (Fig. 7; [0030] – only one of the mirrors 25 can be in the optical path of the first light source, one is inserted then the other one is removed).
Regarding claim 17, Blender discloses method for directing light onto a light guide for use with a medical observation system, the method comprising: directing light output from at least one of a first light source, a second light source, and a third light source to an end of a light guide ([0030]; Fig. 7 - by moving the displaceable platform 26 upward or downward); on condition that light from the second light source is be directed to the end of the light guide, inserting a first mirror into an optical path of the first light source ([0030]; Fig. 7 - by moving the displaceable platform 26 upward or downward so that one of the mirrors 25 blocks the optical path of the first light source); and on condition that light from the third light source is be directed to the end of the light guide, inserting a second mirror into an optical path of the first light source ([0030]; Fig. 7 - by moving the displaceable platform 26 upward or downward so that the other one of the mirrors 25 blocks the optical path of the first light source).
Regarding claim 20, Blender also discloses on condition that the first light source emits light, removing the second mirror from the optical path of the first light source (Fig. 7; [0030] – only one of the mirrors 25 can be in the optical path of the first light source, one is inserted then the other one is removed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Blender as applied to claims 1, 5, 7-9, 17, and 20 above, and further in view of Turke et al. (US 2015/0040785 A1 – hereinafter Turke).
Regarding claim 2, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose the first light source emits white light.
Turke discloses a first light source emits white light ([0039]; [0063]; Fig. 1b).

Regarding claim 3, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose the second light source emits near infrared light.
Turke discloses a second light source emits near infrared light. ([0039]; [0063]; Fig. 1b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Turke into the medical light source device of Blender to optimize illumination of the target in different modes depending on operating condition.
Regarding claim 4, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose t the third light source emits ultraviolet light.
Turke discloses a third light source emits ultraviolet light. ([0039]; [0063]; Fig. 1b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Turke into the medical light source device of Blender to optimize illumination of the target in different modes depending on operating condition.
Claims 6, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blender as applied to claims 1, 5, 7-9, 17, and 20 above, and further in view of Furuta (US 2014/0321114 A1 – hereinafter Furuta).

Furuta discloses a second mirror is a dichroic mirror (Fig. 8; [0061]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Furuta into the light source device taught by Blender to output synthesized light with desired wavelengths that are used for different applications.
Regarding claim 10, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose the second mirror transmits a portion of light emitted by the first light source.
Furuta discloses a second mirror transmits a portion of light emitted by a first light source ([0062]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Furuta into the light source device taught by Blender to output synthesized light with desired wavelengths that are used for different applications.
Regarding claim 13, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose a collimator lens for each of the plurality of light sources.
Furuta discloses a collimator lens for each of the plurality of light sources ([0033]).

Claim 18 is rejected for the same reason as discussed in claim 10 above.
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blender as applied to claims 1, 5, 7-9, 17, and 20 above, and further in view of Kuratomi (US 2011/0216321 A1 – hereinafter Kuratomi).
Regarding claim 11, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose the first, second, and third light sources have different power supplies.
Kuratomi discloses first, second, and third light sources have different power supplies (Fig. 1 – each of the light sources has its own power supply, for an embodiment described in [0017], there are three light sources being used).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kuratomi into the light source device taught by Blender to enhance the power reliability of the device.
Regarding claim 12, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose a control circuitry that selects one of the plurality of light sources; and a power supply circuitry that supplies electric power to only one of the plurality of light sources, which is the selected one of the plurality of light sources selected by the control circuit.
Kuratomi discloses a control circuitry that selects one of the plurality of light sources ([0021]-[0024]); and a power supply circuitry that supplies electric power to ([0021]-[0024]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kuratomi into the light source device taught by Blender to save power consumption on those light sources that are not being used.
Regarding claim 19, see the teachings of Blender as discussed in claim 1 above. However, Blender does not disclose supplying power only to a selected one of the first light source, the second light source, and the third light source.
Kuratomi discloses supplying power only to a selected one of a first light source, a second light source, and a third light source ([0017]; [0021]-[0024]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kuratomi into the light source device taught by Blender to save power consumption on those light sources that are not being used.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blender and Nebosis et al. (US 2015/0248749 A1 – hereinafter Nebosis).
Regarding claim 14, Blender discloses a medical observation system comprising: a medical light source device including: a plurality of light sources including a first light source, a second light source, and a third light source (Fig. 7; [0029] – a light source device for a microscope comprising three light sources including a first light source, i.e. the light source in between the second and the third light sources which are on the sides); a first mirror to direct light emitted by the second light source (Fig. 7; [0030] – one of the mirrors 25 to direct light emitted by one of the side light sources to an end of a light guide that guides light through the illumination arm 4 as shown in Fig. 1); and a second mirror that is movable and, when inserted into an optical path of the first light source, directs light emitted by the third light source to the end of the light guide (Fig. 7; [0030] – one of the mirrors 25, when inserted into the optical path of the first light source by moving of the displaceable platform 26 upward or downward, to direct light emitted by the other one of the side light sources to an end of a light guide that guides light through the illumination arm 4 as shown in Fig. 1).
However, Blender does not disclose a camera that captures an enlarged image of a minute area of an object and generates an imaging signal; a light guide that transmits illumination light to the camera.
Nebosis discloses a medical observation system comprising: a camera (Fig. 1; [0076]-[0077]) that captures an enlarged image of a minute area of an object and generates an imaging signal (Fig. 5; Fig. 11); a light guide that transmits illumination light to the camera (Fig. 1; [0075]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nebosis into the observation system taught by Blender to capture an enlarged image of the object for storage, which is useful for analysis at a later time.
Regarding claim 15, Blender also discloses the first mirror is movable in and out of an optical path of the first light source ([0030]; Fig. 7 - by moving the displaceable platform 26 upward or downward).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blender and Nebosis as applied to claims 14-15 above, and further in view of Furuta.
Regarding claim 16, see the teachings of Blender and Nebosis as discussed in claim 14 above. However, Blender and Nebosis do not disclose the second mirror transmits a portion of light emitted by the first light source.
Furuta discloses a second mirror transmits a portion of light emitted by a first light source ([0062]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Furuta into the light source device taught by Blender and Nebosis to synthesize illuminating lights of desired wavelengths to optimize the lighting condition of the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG Q DANG/Primary Examiner, Art Unit 2484